Daniel, J.
delivered the Opinion of the Court s
Three points áre submitted for the opinion of this Court. On the first, we afe of opinion, that the County Court of Bertie had no authority to grant the Letters of Administration to the Defendant, or any other person, as the intestate, Blackburn, never was a resident of that County ; and the Act of Assembly of 1789, c. 23, § 1, requires Letters of Administration to be granted by the Court where the person dying usually resided.
Secondly. We think, as the Letters of Administration granted by the County Court of Bertie were void, and not voidable, there was no necessity to trouble the Courts with the Petition, seeking to set aside that which in lavr is a nullity.
If Administration be granted by an incompetent authority, as by a Bishop, when the intestate had not bona no* *107tab'úia; or by an Archbishop, of effects in another Province, it is void.*
For the above reasons, we are of opinion the Petition should be dismissed. It is unnecessary to decide the lást point.

 Hard 216 Tol. 90.